CAMPBELL, Judge.
The procedure followed in this case in all respects complies with the principles laid down in Wholesale v. ABC Board, 265 N.C. 679, 144 S.E. 2d 895 (1965). The only contention being made by the plaintiff is that G.S. 18A-34(a) (4) and G.S. 18A-43(a) are unconstitutionally vague in failing to advise the petitioner or others what conduct is in fact “lewd, immoral, or improper entertainment, conduct, or practices” and what *371conduct constitutes “proper supervision” of the premises. We are of the opinion that the statutes and the regulations which were in effect at the time of this suspension were not too vague and are constitutionally valid within the rule set out in California v. La Rue, 409 U.S. 109, 34 L.Ed. 2d 342 (1972).
We refrain from setting out the acts and conduct set out in the evidence. Suffice it that we have reviewed all of the proceedings, and the judgment of the Superior Court of Wake County is
Affirmed.
Judges Britt and Vaughn concur.